UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2012 Date of reporting period:May 31, 2011 Item 1. Schedule of Investments. Bright Rock Mid Cap Growth Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 96.19% Aerospace & Defense - 3.12% HEICO Corp. $ Precision Castparts Corp. Auto Components - 1.71% BorgWarner, Inc. (a) Biotechnology - 5.74% Alexion Pharmaceuticals, Inc. (a) Onyx Pharmaceuticals, Inc. (a) United Therapeutics Corp. (a) Capital Markets - 3.14% Lazard Ltd. Raymond James Financial, Inc. Chemicals - 1.67% FMC Corp. Commercial Banks - 1.58% First Republic Bank (a) Communications Equipment - 2.81% Juniper Networks, Inc. (a) Riverbed Technology, Inc. (a) Distributors - 1.81% LKQ Corp. (a) Diversified Consumer Services - 3.26% Coinstar, Inc. (a) DeVry, Inc. Diversified Financial Services - 1.39% IntercontinentalExchange, Inc. (a) Electrical Equipment - 2.87% GrafTech International Ltd. (a) Rockwell Automation, Inc. Energy Equipment & Services - 1.57% Superior Energy Services, Inc. (a) Food Products - 2.70% Green Mountain Coffee Roasters, Inc. (a) Health Care Equipment & Supplies - 6.38% Alere, Inc. (a) Masimo Corp. ResMed, Inc. (a) Thoratec Corp. (a) Health Care Technology - 1.32% Allscript-Misys Healtcare Solutions, Inc. (a) Hotels, Restaurants & Leisure - 2.20% Wynn Resorts Ltd. Household Durables - 1.25% NVR, Inc. (a) Internet Software & Services - 2.71% Ancestry Com, Inc. (a) Intralinks Hldgs, Inc. (a) IT Services - 1.26% Alliance Data Systems Corp. (a) Life Sciences Tools & Services - 0.95% Illumina, Inc. (a) Machinery - 1.81% WABCO Holdings, Inc. (a) Media - 1.67% Discovery Communications, Inc. (a) Metals & Mining - 5.01% Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Steel Dynamics, Inc. Oil, Gas & Consumable Fuels - 4.52% InterOil Corp. (a) Newfield Exploration Co. (a) Range Resources Corp. Personal Products - 2.22% Herbalife Ltd. Pharmaceuticals - 2.98% Elan Corp PLC - ADR (a) Shire PLC - ADR Professional Services - 1.59% Corporate Executive Board Co. Real Estate Management & Development - 1.66% Jones Lang LaSalle, Inc. Road & Rail - 1.86% JB Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment - 10.02% Altera Corp. Marvell Technology Group Ltd. (a) Netlogic Microsystems, Inc. (a) Novellus Systems, Inc. (a) NVIDIA Corp. (a) Skyworks Solutions, Inc. (a) Software - 5.32% Ansys, Inc. (a) Concur Technologies, Inc. (a) Rovi Corp. (a) Specialty Retail - 6.47% AutoNation, Inc. (a) CarMax, Inc. (a) Guess?, Inc. Urban Outfitters, Inc. (a) Trading Companies & Distributors - 1.62% Fastenal Co. TOTAL COMMON STOCKS (Cost $22,664,368) Principal Amount Value SHORT TERM INVESTMENTS - 4.48% Money Market Funds - 4.48% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT TERM INVESTMENTS (Cost $1,359,961) Total Investments(Cost $24,024,329) - 100.67% Liabilities in Excess of Other Assets - (0.67)% $ ) TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Variable Rate The Schedule of Investments incorporates the Global Industry Classification Standard (GICSR).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at May 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at May 31, 2011 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2011, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Assets: Equity Common Stock $ $
